33 F.3d 64
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Eraklis ERAKLIDIS d/b/a Hercules Painting Company, Appellant,v.Sheila WIDNALL Secretary of the Air Force, Appellee.
No. 94-1141.
United States Court of Appeals, Federal Circuit.
March 25, 1994.

[VACATING FROM, 94-064955.]
ORDER VACATED, MOTION GRANTED.
Before MICHEL, Circuit Judge.
ON MOTION
ORDER
MICHEL, Circuit Judge.


1
Eraklis Eraklidis d/b/a Hercules Painting (Eraklidis) moves for a 21-day extension of time to file his brief.  The filing fee has now been paid.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The court's March 4, 1994 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.


4
(2) Eraklidis' motion for an extension of time is granted;  Eraklidis' brief is due within 21 days of the date of filing of this order.